This is an appeal from an order "certifying, approving and settling the reporter's transcript on appeal." Defendant has appealed from the judgment and plaintiff has appealed from the said certification of the transcript on defendant's appeal.
[1] The jurisdiction of the court to make the certificate can be passed on (if there be a sufficient record of the proceedings) upon defendant's appeal from the judgment. (Kaltschmidt v.Weber, 136 Cal. 675 [69 P. 497].) [2] No appeal lies from an order allowing, or refusing, such certificate. (Henry v.Merguire, 106 Cal. 142 [39 P. 599]; Lake v. Harris,198 Cal. 85, 89 [243 P. 417].)
The appeal is dismissed.
Conrey, P.J., and Houser, J., concurred.